Per Curiam.
This case is virtually decided by Baker v. Williamson, in which it was ruled, that a writ of error lies not in *303the case of an issue, directed by a Court, of Chancery. Our Orphans’ Court is essentially such in its proceedings .and decrees, within the limited sphere of its jurisdiction. Where trial by jury is of right, as it is in the case of a contested will, and in certain money cases, the writ of error is also of right-; not- so in regard to -an issue formed for the information of the chancellor,' who may, after all, disregard *the verdict. It would be not only useless but inconvenient, to have the. regularity’of the trial inspected by anyone else: useless because he would not be bound by the event; and inconvenient, because it would produce interminable delay. We are of opinion, therefore, that no judgment should be rendered, and th.at the return to the mandamus is sufficient.